Citation Nr: 1630229	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  10-45 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an eye disability, to include diabetic retinopathy, to include as secondary to service-connected diabetes mellitus, type II.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel






INTRODUCTION

The Veteran has active duty service from November 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously remanded this case in April 2014.  


FINDING OF FACT

The probative, competent evidence is against a finding that the Veteran's retinopathy is causally or etiologically related to active duty service or that it is causally related to or aggravated by the Veteran's service-connected diabetes mellitus, type II.  


CONCLUSION OF LAW

The criteria for service connection for retinopathy have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).    


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant notice was provided in April 2009.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  A VA examination has been conducted and opinions have been obtained.  

The Board also notes that actions requested in the prior Remand have been undertaken.  Indeed, updated VA medical records were obtained, and a subsequent VA medical opinion was obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior Remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board Remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) (2015) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Additionally, service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(b).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran asserts that he has an eye disability related to his service-connected diabetes mellitus, type II.  He indicated in a written statement that his vision problems were what motivated him to seek treatment, where he was soon diagnosed with diabetes mellitus, type II.  The Veteran asserted that he had broken blood vessels behind his eyes and that his vision has deteriorated.  

As it pertains to a current disability, the Veteran has been diagnosed with angle closure glaucoma and retinal ischemia/neovascularization.  As such, the Board finds that the Veteran has established a current disability for service connection purposes.

As it pertains to an in-service event or injury, the Veteran's treatment records do not show treatment for, or a diagnosis of, retinopathy during service.  The Veteran's vision was consistently normal during service, and he denied having any vision problems or diabetic symptoms in his separation examination.  His vision testing showed no defects.  The Veteran was not diagnosed with eye disorders until 2009, nearly 30 years after separation from service.  The Veteran has not asserted that he developed an eye disability during service.  In fact, in his March 2009 claim the Veteran noted that his eye condition began in 1992.  The evidence clearly establishes that an eye disability was not present in service.  Based on the foregoing, service connection cannot be established on a direct basis for the Veteran's eye disabilities.  Therefore, the central issue is whether the Veteran's eye disabilities were caused or permanently worsened by his service-connected diabetes mellitus, type II.  

A private treatment record from October 2010 shows a diagnosis of "trace BDR OS."  The Board recognizes that the acronym "BDR" commonly stands for "background diabetic retinopathy" and the acronym "OS" commonly stands for "left eye."  After an eye examination the next week, the diagnosis related to BDR was not continued.  

In October 2010 the Veteran underwent VA examination in connection with his claim, and at the time he was diagnosed with angle closure glaucoma status post-laser peripheral iridotomies both eyes, and retinal neovascularization of the left eye.  The examiner detailed the medical history, including the Veteran's report that in the 1980's he was told he had some bleeding behind the left eye and some spidery blood vessels.  That was when he was diagnosed with diabetes.  The VA examiner opined that the Veteran's angle closure glaucoma was not caused by or related to the Veteran's diabetes mellitus, type II.  In making this opinion the VA examiner explained the deficits causing angle closure glaucoma, but noted that due to the lack of angle neovascularization in the Veteran's case, diabetes mellitus would not cause angle closure glaucoma.  The VA examiner also noted that there was no evidence of any background diabetic neuropathy in the Veteran's case, but was unable to determine whether the Veteran's diabetes mellitus affected the left eye neovascularization.  

In July 2014, pursuant to the Board's April 2014 Remand directive, the VA examiner who examined the Veteran in October 2010 provided a supplemental opinion pertaining to the Veteran's claim.  The VA examiner noted that the Veteran had two separate eye conditions, including angle closure glaucoma and retinal ischemia/neovascularization.  The VA examiner noted that there was no evidence that the Veteran's diagnosis of angle closure glaucoma was related to any disease or injury in service, based on the evidence in the service treatment records.  The VA examiner also opined that there was no evidence that the Veteran's diagnosis was caused by or aggravated by his service-connected diabetes mellitus, type II.  In making this determination, the VA examiner referenced a medical literature finding that glaucoma and diabetes mellitus are not related unless there is a case of severe proliferative diabetic neuropathy, which there was not in the Veteran's case.  

As it pertains to the retinal ischemia/neovascularization, the VA examiner opined that based on a review of the Veteran's treatment records, the retinal ischemia/neovascularization was consistent with an old branch retinal artery occlusion rather than diabetic retinopathy, and that diabetes mellitus was not a cause of branch artery occlusions based on medical literature.  As a result, the VA examiner opined that it was less likely than not that the Veteran's retinal ischemia/neovascularization was caused by or aggravated by his service-connected diabetes mellitus, type II.  Moreover, the VA examiner opined that based on the lack of treatment or diagnosis of any eye condition in service, it was less likely than not that the Veteran's retinal ischemia/neovascularization was related to any disease or injury during service.  


The Board finds that the Veteran does not have diabetic retinopathy.  While an October 2010 private treatment record suggests the Veteran may have trace diabetic neuropathy in the left eye, after examination the very next week this diagnosis was not continued.  In addition, the VA examiner, who was specifically tasked with identifying all current eye disabilities, determined the Veteran did not have diabetic retinopathy and provided a clear discussion of the basis of that conclusion.  The VA examiner's reasoned opinion is afforded more weight than the single entry suggesting a diagnosis of diabetic retinopathy.  Importantly, there is no explanation as to how this single entry diagnosis was determined and the diagnosis was not continued after that visit.  

The Board affords significant weight to the VA examiner's opinions that the Veteran's eye disorders were not the result of service and were not caused or aggravated by his service-connected diabetes mellitus, type II.  These opinions, when viewed together, are afforded significant weight because the VA examiner considered the Veteran's medical history, examined the Veteran, and provided a rationale which contained clear medical reasoning for the adverse conclusions reached.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from sound reasoning).  

Overall there is no definitive evidence linking a current eye disability to the Veteran's service-connected diabetes mellitus, type II.  There is also no opinion relating a current eye disability to active duty service.  Although the Veteran may sincerely believe his eye disability was caused or aggravated by service-connected diabetes mellitus, type II, the Veteran's lay opinion concerning these matters requiring medical expertise is clearly of less probative value than the medical opinions against the claim.

Based on the foregoing, service connection for an eye disability must be denied.  In reaching this decision the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against this claim.


ORDER

Entitlement to service connection for an eye disability, to include diabetic retinopathy, to include as secondary to service-connected diabetes mellitus, type II, is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


